Exhibit 10.1

UNIT EXCHANGE AND TAX RECEIVABLE ACCELERATION AGREEMENT

This UNIT EXCHANGE AND TAX RECEIVABLE ACCELERATION AGREEMENT (the “Agreement”),
dated as of July 1, 2020 (the “Effective Date”), is made by and among [Member
Name] (“Member”), Premier Healthcare Alliance, L.P., a California limited
partnership (“Premier LP”), Premier Services, LLC, a Delaware limited liability
company (“Premier Services”), and Premier, Inc., a Delaware corporation
(“Premier”). Member, Premier LP, Premier Services and Premier are each referred
to singly as a “Party” and collectively as the “Parties”.

WHEREAS, Premier Services and the limited partners of Premier LP, including
Member (collectively, the “Limited Partners”), are party to the Amended and
Restated Limited Partnership Agreement of Premier LP, dated as of September 25,
2013, as amended (the “Partnership Agreement”);

WHEREAS, Premier, Premier LP and the Limited Partners are party to the Exchange
Agreement, dated October 1, 2013 (the “Exchange Agreement”);

WHEREAS, Premier and the Limited Partners are party to the Tax Receivable
Agreement, dated as of September 25, 2013, as amended (the “Tax Receivable
Agreement”);

WHEREAS, the Parties believe that it is in the best interests of Premier LP,
Premier Services and Premier (collectively, together with their subsidiaries and
affiliates, the “Premier Group”) and the owners of the Premier Group to simplify
the equity structure of the Premier Group (the “Restructuring”).

WHEREAS, in furtherance of the Restructuring, Member is willing to (a) consent
to Premier LP undergoing a reverse triangular merger pursuant to which all
remaining Class B Common Units in Premier LP (“Class B Common Units”) held by
Member will be exchanged on a one-for-one basis for shares of Class A Common
Stock, par value $0.01 per share, of Premier (“Class A Common Stock”) on the
Closing Date (as defined in Section 3(a) below) (the “Merger”); and (b) agree
that, effective immediately following the Merger, Member shall cease to be a
Limited Partner;

WHEREAS, in furtherance of the Restructuring, Premier is electing to terminate
the Tax Receivable Agreement by payment to each Limited Partner of an amount
equal to the present value of payments otherwise due to such Limited Partner
under the Tax Receivable Agreement, in full satisfaction of all current and
future payment obligations of Premier to the Limited Partners under the Tax
Receivable Agreement: and

WHEREAS, in consideration of Premier devoting significant resources, time and
expense towards achieving the Restructuring in reliance on this Agreement, and
to facilitate the building of the necessary coalition of member owners in
support of the Restructuring, Member desires to irrevocably commit to the
transactions contemplated by this Agreement on the terms set forth herein, so
long as the Closing (as defined in Section 3(a) below) occurs on or before
November 1, 2020.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties hereby agree as follows:

1. Consent to Merger; Exchange of Class B Common Units and Termination as
Limited Partner.

(a) Member (i) irrevocably consents under Section 6.6 of the Partnership
Agreement to Premier LP undergoing a reverse triangular merger (the “Merger”) in
which a wholly-owned subsidiary of Premier will merge with and into Premier LP,
with Premier LP as the surviving entity, pursuant to an agreement and plan of
merger providing that all of the issued and outstanding Class B Common Units,
including those held by Member, will be exchanged on a one-for-one basis for
shares of Class A Common Stock on the Closing Date (as defined in Section 3(a)
below); and (ii) agrees that, effective as of the consummation of the Merger,
Member shall cease to be a limited partner of Premier LP with no further action
required by Member or Premier LP. From and after the effective time of the
Merger, Member shall be treated for all purposes as having become the record
holder of the Class A Common Stock issued to Member in connection with the
Merger. Shares of Class A Common Stock issued to Member in the Merger are
expected to be registered directly to an account in Member’s name with Premier’s
transfer agent, EQ Shareowner Services.

(b) At the time of consummation of the Merger, in conjunction with Member
exchanging its Class B Common Units and ceasing to be a Limited Partner, Member
acknowledges and agrees that pursuant to Section 4.3(d) of Premier’s Certificate
of Incorporation, Premier shall cancel an equal number of shares of Class B
Common Stock, par value $0.000001 per share, of Premier beneficially held by
Member, which shall not be reissued.

(c) Member, on behalf of itself and its successors, assigns, heirs, executors,
administrators and legal representatives, agrees that, effective as of the time
of consummation of the Merger, Premier’s obligations and Member’s rights under
the Exchange Agreement and the Voting Trust Agreement, dated October 1, 2013,
among Premier, the Limited Partners and the Voting Trustee, shall be fully
satisfied and extinguished.

2. Tax Receivable Acceleration. In furtherance of the Restructuring, Premier has
determined that it is in the best interests of Premier and its stockholders to
exercise its right to terminate the Tax Receivable Agreement by paying the
Limited Partners the Early Termination Payment (as such term is defined in the
Tax Receivable Agreement). Accordingly, the Parties agree as follows:

(a) (i) At Closing (but prior to the consummation of the Merger), Premier shall
become obligated to pay to Member an aggregate amount equal to the amount of the
Early Termination Payment for Member as calculated under the Tax Receivable
Agreement; provided that, for purposes of such calculation, the Closing Date
shall be deemed to be the Early Termination Date under the Tax Receivable
Agreement. Such payment obligation shall survive the consummation of the Merger,
notwithstanding anything in the Partnership Agreement or the Tax Receivable
Agreement to the contrary. Premier will provide Member with a calculation of the

 

2



--------------------------------------------------------------------------------

Early Termination Payment (the “Early Termination Schedule”) at Closing in the
form provided for in the Tax Receivable Agreement and the Early Termination
Schedule will become binding upon Premier and Member in the manner provided in
Section 4.2 of the Tax Receivable Agreement. Notwithstanding anything in the Tax
Receivable Agreement to the contrary, Member agrees that the Early Termination
Payment shall be paid by Premier in 18 equal quarterly installments commencing
no later than March 31, 2021 and ending no later than June 30, 2025 (each, a
“Quarterly Payment Date”).    

(ii) Any payment required to be made by Premier under paragraph (i) of this
Section 2(a) shall be subordinate and rank junior in right of payment to any
principal, interest or other amounts due and payable on any obligations in
respect of indebtedness for borrowed money of Premier and its subsidiaries
(“Senior Obligations”) and shall rank pari passu with all current or future
unsecured obligations of Premier that are not Senior Obligations.

(b) Member, on behalf of itself and its successors, assigns, heirs, executors,
administrators, and legal representatives, agrees that, effective as of the
Closing, except as provided in Section 4.2 of the Tax Receivable Agreement,
Premier’s obligations and Member’s rights under the Tax Receivable Agreement
shall be fully satisfied and extinguished. The Parties agree that, from and
after the Closing, other than as provided in the immediately preceding sentence:
(i) Member shall not have any rights of any nature under the Tax Receivable
Agreement and Member irrevocably and unconditionally waives any and all rights
under the Tax Receivable Agreement, including, without limitation (A) any right
to receive past, current or future payments under the Tax Receivable Agreement
(collectively, “TRA Payments”), (B) any right to receive any notice, materials
or other information under the Tax Receivable Agreement and (C) any right to
deliver any notice under the Tax Receivable Agreement; and (ii) neither Premier
nor any of its affiliates shall have any obligations or liabilities of any
nature under the Tax Receivable Agreement to Member, including making any TRA
Payments or delivering any notice, material or other information under the Tax
Receivable Agreement (all of which shall cease as the Closing).

3. Closing.

(a) The consummation of the transactions described in this Agreement (the
“Closing”) shall take place on the later of (i) July 1, 2020 or (ii) the date
upon which the conditions set forth in paragraph (b) of this Section 3 are
satisfied (the “Closing Date”).

(b) Premier’s obligation to consummate the transactions contemplated by this
Agreement (including the Merger and the acceleration of tax receivable payments)
shall be subject to satisfaction, or waiver by Premier, of each of the following
conditions as determined by Premier in its sole discretion:

(i) receipt by Premier prior to the Closing from Sufficient Participating
Limited Partners (as such term is defined below) of executed Definitive
Agreements (as that term is defined in that certain Non-binding Letter of Intent
entered into between Member and Premier which is incorporated into this
Agreement by reference) containing terms acceptable to Premier;

 

3



--------------------------------------------------------------------------------

(ii) approval prior to the Closing by Premier’s Board of Directors (the “Board”)
and a special committee of the Board comprised solely of its independent
directors of the transactions contemplated under this Agreement, including
without limitation a determination that those transactions are fair to Premier’s
disinterested stockholders; and

(iii) execution of the Definitive Agreements by Premier and delivery of such
executed counterparts to Member.

For purposes hereof, “Sufficient Participating Limited Partners” shall mean
Limited Partners to which are attributable (on an aggregate basis taking into
account Member Facilities (as such term is defined in the Partnership Agreement)
of such Limited Partners) consolidated gross administrative fee revenues of
Premier for the twelve months ending March 31, 2020 constituting not less than
80 percent of the consolidated gross administrative fee revenues attributable to
all Limited Partners for such twelve-month period, as determined by Premier in
its sole discretion; provided, that in all events, Sufficient Participating
Limited Partners must represent, in aggregate, a majority of the issued and
outstanding Class B Common Units.

(c) Member’s obligation to consummate the transactions contemplated by this
Agreement on the terms and conditions set forth herein shall be irrevocable from
and after the date upon which Member delivers an executed counterpart of this
Agreement to Premier, unless the Closing does not occur on or before November 1,
2020. From and after its delivery of such executed counterpart, Member waives
any right to withdraw its offer to contract with Premier on the terms set forth
herein upon any legal or equitable basis, unless Premier fails to deliver its
executed counterpart of this Agreement to Member on or prior to November 1,
2020. Member acknowledges that Premier is devoting substantial resources, time
and expense in its attempt to achieve the Restructuring in reliance on the
commitments made by Member in this Section 3(c) and that Premier shall have the
right to obtain specific performance of Member’s obligations hereunder through
injunctive relief, in addition to any other remedies available to Premier, if
the conditions to Closing set forth in Section 3(b) above have been satisfied or
waived by Premier. For avoidance of doubt, this Agreement shall be null and void
unless both Parties have delivered executed counterparts of this Agreement to
each other on or before November 1, 2020. Member agrees that Premier may
identify Member as a committed participant in the Restructuring for purposes of
building support for the Restructuring among the Limited Partners and achieving
the Sufficient Participating Limited Partners threshold.

4. Acknowledgement by Premier. Each of Premier, Premier LP and Premier Services
acknowledge (a) any repurchase rights that either Premier LP or Premier Services
has to repurchase the Unvested Units (as defined in the Partnership Agreement)
from Member are waived, and (b) Member shall continue as a Limited Partner of
Premier LP until immediately after consummation of the Merger.

5. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Executed counterparts of this Agreement may be delivered by
facsimile or electronic mail in PDF or similar format. Notwithstanding anything
in this Agreement to the contrary, the Effective Date of this Agreement shall be
the first day of the quarter during which both Parties shall have delivered
executed counterparts of this Agreement to each other.

 

4



--------------------------------------------------------------------------------

6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

7. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity (without invalidating the remainder of such
provision or the remaining provisions of this Agreement) and the Parties shall
amend or otherwise modify this Agreement to replace any prohibited or invalid
provision with an effective and valid provision that gives effect to the
Parties’ intent to the maximum extent permitted by applicable law.

8. Entire Agreement. This Agreement and any other documents, agreements and
instruments referenced herein or delivered pursuant hereto or thereto, embody
the entire agreement and understanding among the Parties hereto with respect to
the subject matter hereof and supersede all other agreements and understandings
relating to such subject matter.

9. Miscellaneous.

(a) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed duly given and received (i) on
the date of delivery if delivered personally, (ii) on the first Business Day
following the date of dispatch if delivered by a recognized next-day courier
service, (iii) upon transmission if sent by facsimile, with receipt confirmed by
the recipient thereof, or (iv) upon transmission if sent by e-mail, with receipt
confirmed by the recipient thereof. All notices hereunder shall be delivered as
set forth below or pursuant to such other instructions as may be designated in
writing by the Party to receive such notice:

 

        

  

If to Premier, Premier LP or Premier Services, to:

   Premier, Inc.                                       13034 Ballantyne
Corporate Place          Charlotte, NC 28277          Attention: Chief Financial
Officer          Facsimile: (704) 816-6307          Email:
craig_mckasson@premierinc.com      

If to Member, to:

   [Member Name]          [Member Name]          [Member Name]         
Attention:                                                                     
      Email:                                          
                                

Any Party may change its address, fax number or e-mail address by giving the
other Parties written notice of its new address, fax number or e-mail address in
the manner set forth above.

 

5



--------------------------------------------------------------------------------

(b)    Successors; Assignment; Amendments; Waivers.

(i) Member may not assign any of its rights under this Agreement to any other
person or entity.

(ii) No provision of this Agreement may be amended unless such amendment is
approved in writing by Premier and Member.

(iii) All of the terms and provisions shall be binding upon, shall inure to the
benefit of and shall be enforceable by the Parties and their respective
successors, assigns, heirs, executors, administrators, and legal
representatives.

(c)    Titles and Subtitles. The titles of the sections and subsections hereof
are for convenience of reference only and are not to be considered in construing
this Agreement.

(d)    Resolution of Disputes.

(i) (A) Any and all disputes not settled amicably that arise out of or relate to
the validity, interpretation, performance or non-performance of this Agreement
(each a “Dispute”) shall be finally settled by arbitration conducted by a single
arbitrator in Delaware in accordance with then-existing Rules of Arbitration of
the American Arbitration Association. If the Parties to a Dispute fail to agree
on the selection of an arbitrator within 10 days of the receipt of a request for
arbitration, the American Arbitration Association shall appoint such arbitrator.
Such arbitrator shall be a lawyer admitted to the practice of law in the State
of Delaware and shall conduct proceedings regarding such dispute in the English
language. Performance under this Agreement shall continue if reasonably
practicable during any arbitration proceedings.

(B) Notwithstanding the provisions of paragraph (A) of this Section 9(d)(i), any
Party may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a Party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder or enforcing
an arbitration award and, for the purposes of this paragraph (B), each Party
(I) expressly consents to the application of paragraph (C) of this
Section 9(d)(i) to any such action or proceeding, and (II) agrees that proof
shall not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate.

(C) (I) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN WILMINGTON, DELAWARE FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING
BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 9(d)(i) OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The Parties acknowledge that
the forums designated by this paragraph have a reasonable relation to this
Agreement and to the Parties’ relationships with one another; and

 

6



--------------------------------------------------------------------------------

(II) The Parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any ancillary suit, action or proceeding brought in
any court referred to in the preceding paragraph (C)(I) of this Section 9(d)(i).

(ii) If any Party commits a breach, or threatens to commit a breach, of any of
the provisions of this Agreement, the affected Party(ies) shall have the right
and remedy to have the provisions of this Agreement specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
affected Party(ies) or its affiliates and the accounts and funds managed thereby
and that money damages alone shall not provide an adequate remedy thereto. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.

(e)    Confidentiality. The Parties agree that the existence and contents of
this Agreement shall be treated as confidential and shall not be disclosed to
any third party except as required by law. If a Party is required by any legal
process to disclose the existence or contents of this Agreement, such Party will
promptly notify the other Party (unless prohibited by law) before making any
disclosure so that the other Party can seek a protective order to prevent such
disclosure. Notwithstanding the foregoing, Member agrees that Premier can
disclose such information regarding the existence and contents of this Agreement
as is required under federal and state securities laws and the rules of any
stock exchange.

(f)    Expenses. Each of Premier and Member shall bear its own costs and
expenses (including costs and expenses of their attorneys and other
representatives) incurred at any time in connection with this Agreement and the
transactions contemplated hereby; provided, however, that in the event of any
breach of this Agreement, the Party committing such breach shall promptly
reimburse the non-breaching Party(ies) for all reasonable costs (including
attorneys’ fees) incurred by such non-breaching Party(ies) in connection
herewith.

(g)     Further Assurances; Power of Attorney. The Parties agree to execute and
deliver such additional instruments and other documents, and take such
additional actions, as may be necessary or appropriate to effect the purposes of
this Agreement. Member hereby irrevocably appoints Premier Services as Member’s
true and lawful representative and attorney-in-fact in such Member’s name, place
and stead to execute and deliver such additional instruments and other
documents, and take such additional actions, as may be necessary or appropriate
to effect the purposes of this Agreement, the Restructuring, or the transactions
contemplated herein or thereby. Such power of attorney is coupled with an
interest and shall survive and shall not be affected by the disability,
incapacity, bankruptcy, or dissolution of any such Member. No power of attorney
granted in this Agreement shall revoke any previously granted power of attorney.

[Signatures on Next Page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

[MEMBER NAME]

By:  

             

Name:  

         

Title:  

             

PREMIER, INC.

By:  

         

  Craig McKasson   Chief Administrative and Financial Officer PREMIER HEALTHCARE
ALLIANCE, L.P. By: Premier Services, LLC, its general partner By:  

             

  Craig McKasson   Chief Administrative and Financial Officer PREMIER SERVICES,
LLC By:  

             

  Craig McKasson   Chief Administrative and Financial Officer

 

8